Citation Nr: 1543381	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel
INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a Decision Review Officer at the RO in December 2010.  Subsequently, he testified at a personal hearing before a Veterans Law Judge (VLJ) at the RO in January 2012.  Transcripts from the hearings are included in the file.

In a decision dated April 2012, the Board denied the service connection claims for hearing loss and tinnitus.  The Veteran appealed the denials of service connection to the United States Court of Appeals for Veterans Claims (Court).  A November 2013 Memorandum Decision vacated the Board's April 2012 decision denying service connection for bilateral hearing loss and tinnitus, and remanded the claims for consideration of additional issues.

In a February 2014 letter, the Board informed the Veteran that the VLJ who conducted the January 2012 hearing was no longer employed by the Board and    gave him the option of appearing at another hearing before a VLJ. In November 2014, the Veteran testified at a videoconference hearing before the undersigned   VLJ. A transcript of that hearing is of record.  During the hearing, after receiving instructions pertaining to waivers of RO consideration of evidence, the Veteran waived, on the record, RO consideration of any evidence received after the most recent supplemental statement of the case.  38 C.F.R. § 20.1304.  The Board then remanded these matters in January 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this appeal in January 2015 for an adequate VA examination and a medical opinion as to whether the Veteran's current hearing loss and tinnitus are related to service.  While the requested VA examination was performed in May 2015, the Board finds that remand is necessary for a new examination and opinion.

Specifically, the Board notes that while audiometric testing was performed in     May 2015, the results were deemed invalid because of interest inconsistency.      The examiner also noted the results to be inconsistent with prior 2011 VA examination results, as well as with recent February 2015 private audiometric results.  However, the May 2015 examiner also stated in the rationale for the opinion that the configuration of the audiometric findings are not consistent         with noise-induced hearing loss.  Such suggests that the examiner relied upon the examination results in rendering the opinion while finding them simultaneously invalid.  Thus, the Board finds that clarification is necessary.  Additionally, repeat audiometric testing should be performed in an attempt to obtain valid results, as the Veteran's hearing loss configuration is shown by the record to be relevant to the Veteran's claim.

Additionally, the Board notes that this appeal was previously remanded by the Court because a prior 2011 VA examiner noted a review of service treatment records in rendering an opinion, yet those records have been determined to be fire-related and therefore unavailable.  Similarly, the recent May 2015 VA examiner stated that a "[r]eview of the service treatment records revealed no record of audiometric hearing testing or treatment."  The examiner then goes on to point out that "service treatment records during the AD [active duty] dates are non existent...."  The Board notes that military personnel records are contained in the claims file, and when in paper form were contained in the standard envelope utilized for holding service treatment or personnel records.  It is likely the VA examiners' references to service treatment records were simply a mischaracterization of the personnel records.  As reference to service treatment records was a point of contention with the Court, on remand, the examiner should not state or refer to any "review" of service treatment records, as no such records are contained in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail, to include additional audiometric testing.

Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss and tinnitus are causally related to his active duty service, to include noise exposure therein.  In rendering this opinion, the examiner is asked to explain why the current hearing loss and tinnitus are/are not merely a delayed reaction to in-service noise exposure.  

A rationale for any opinion expressed should be set forth.  In providing the opinion, the examiner should NOT indicate that service treatment records were reviewed as no such records are contained in the claims file.  Only service personnel records are in the file. 

If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the case should again   be reviewed.  If the claims remain denied, then the Veteran and his representative should be furnished with    a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

